1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     CHRISTOPHER DILLON,                              Case No. 3:18-cv-00511-MMD-CBC
7                                        Plaintiff,                  ORDER
             v.
8
      PATRICIA M. ERICKSON, et al.,
9
                                     Defendants.
10

11

12          Plaintiff Christopher Dillon, who is in the custody of the Nevada Department of

13   Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before the Court is the

14   Report and Recommendation (“R&R” or “Recommendation”) of United States Magistrate

15   Judge Carla B. Carry, recommending that the Court dismiss this case without prejudice.

16   (ECF No. 4) Plaintiff had until October 30, 2019 to file an objection. To date, no objection

17   to the R&R has been filed. For this reason, and as explained below, the Court adopts the

18   R&R and will dismiss this case without prejudice.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the Court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the

25   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

26   Circuit has recognized that a district court is not required to review a magistrate judge’s

27   report and recommendation where no objections have been filed. See United States v.

28   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

6    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

7    1226 (accepting, without review, a magistrate judge’s recommendation to which no

8    objection was filed).

9           While Plaintiff has failed to object to Judge Carry’s recommendation to dismiss this

10   case without prejudice, the Court will conduct a de novo review to determine whether to

11   adopt the R&R. Judge Carry explained in the R&R that the Court previously ordered

12   Plaintiff to file a complaint and either pay the filing fee or submit an application to proceed

13   in forma pauperis within 30 days back in January, and was warned that failure to do so

14   would result in dismissal, but he never complied with the Court’s prior order. (ECF No. 4.)

15   Having reviewed the R&R, the Court agrees with Judge Carry.

16          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

17   4) is adopted in full.

18          It is further ordered that this case is dismissed without prejudice.

19          The Clerk of Court is directed to enter judgment in accordance with this order and

20   close this case.

21          DATED THIS 6th day of November 2019.

22

23                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
24

25

26

27

28
